Citation Nr: 9915251	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted the veteran's claim of 
entitlement to service connection for asbestosis, assigning a 
noncompensable rating thereto, effective May 23, 1997, the 
date of his claim.  The veteran subsequently perfected an 
appeal of that decision.  A video conference hearing on this 
claim was held on April 26, 1999, before Jeff Martin, who is 
a member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  The Board notes that the criteria for evaluating 
service-connected asbestos as laid out in 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (1998), requires consideration of the 
results of a pulmonary function test (PFT) and other clinical 
findings.  The May 1998 VA respiratory examination report 
does not adequately note or discuss the results of the PFT 
which was performed by the veteran.  For appropriate 
evaluation, the actual forced vital capacity (FVC) predicted 
and diffusion capacity of carbon monoxide, single breath, 
(DLCO, sb) must be measured with the specific results 
reported on the examination report.  Because this examination 
report does not contain this information, it is not adequate 
for rating purposes and the Board finds that another 
examination should be requested which includes this 
information, along with discussion of the other criteria for 
an evaluation of asbestosis.  38 C.F.R. § 4.2 (1998).  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).
Additionally, in a recent decision, the Court of Appeals of 
Veterans Claims (Court) held that, where the issue involves 
an appeal which has been developed from the initial rating 
assigned following a grant of service connection, the 
propriety of separate, or "staged" ratings assigned for 
separate periods of time must be considered, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, the veteran must be informed of the scope of the 
issue; the Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any or 
all of the retroactive period from the effective date of the 
grant of service connection (in this case, the date of 
claim), as well as a prospective rating.  Id.  Thus, the RO 
must consider whether staged ratings are warranted by the 
evidence, and explicitly note that staged ratings have been 
considered.  Further, the veteran must be informed that the 
scope of the issue includes the possibility of staged ratings 
during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  Upon completion of the above and the 
addition of any new evidence with the 
claims file, the RO should schedule the 
veteran for another VA respiratory 
examination.  The claims file should be 
provided to the examiner for review prior 
to the examination.  The veteran should 
be notified of the consequences of 
failing to show up for the examination.  
A pulmonary function test should be 
performed, and the predicted forced vital 
capacity (FVC) percentage(s) and the 
diffusion capacity of carbon monoxide, 
single breath, (DLCO, sb) percentage(s) 
should be noted on the examination 
report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for any part of 
the appeal period.  If the decision as to 
any issue remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  Concerning the 
propriety of the rating assigned for the 
service-connected asbestosis, the 
supplemental statement of the case should 
indicate that the potential for 
"staged" ratings has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



